Title: To Thomas Jefferson from William Short, 25 December 1789
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris Dec. 25. 1789

This letter will go by the English packet and of course through the English post. I shall therefore confine the subject of it to such things as I am not unwilling should be read there. I did the same in a letter which I wrote three days ago to Mr. Jay, and shall continue it in that which will inclose this to you.—The plan of finance for relieving present exigencies is adopted. The foundation was laid by the memorial of Mr. Necker which I long ago inclosed to Mr. Jay. Several other plans were proposed, one by M. de la Borde was received with such transports of applause that it was feared for a moment the assembly would adopt it by acclamation. Ten commissioners were immediately appointed to examine and report on it in concert with the minister.
After some days examination it was determined by the committee that the plan was absolutely impracticable (it was sent to Mr. Jay where you may see it). Some alterations were made in the plan formerly proposed by Mr. Necker and adopted by the assembly. The Abbé Maury one of the committee opposed it with his usual vehemence, and proposed in lieu of it that the Clergy should give 100 millions a year during four years. This would have secured the order of the Clergy and for that reason alone would have been refused by the Assembly. The outlines of the plan adopted are that the Caisse d’escompte is to give a further time for the payment of the 90. millions due by government and  also to advance 80. millions more in its billets for the exigencies of the early part of the ensuing year. The circulation of their billets is to be forced in the capital and optional in the provinces as formerly. In July 1790, the caisse d’escompte is to be forced to exchange money for the billets de la caisse à bureau ouvert. At present they only exchange a certain sum in each day. To indemnify the caisse d’escompte they are to be allowed to make new actions to the amount of 200. millions. Further they are to have assignations on the caisse de l’extraordinaire et billets d’achats to the amount of the 170 millions. The caisse de l’extraordinaire is to be composed of the patriotic contribution, the amount of sales ordered by the present decree, and all other extraordinary receipts whatever. The sales ordered are the royal domains and a part of the ecclesiastical property both together to the value of 400. millions. The billets d’achat are billets to be issued bearing an interest of 5. pCent and to the amount of the sales to be made, and to be received of preference in the purchase of the domains and ecclesiastical property to be sold. These billets d’achat are not a paper money, their circulation not being forced. This operation has not affected the stocks considerably. They were rather higher on saturday last whilst the affair was in debate than they are now, and the caisse d’escompte has fallen a little more than the other public effects. The actions of the former were on Saturday last from 3805. to 3770. They were yesterday from 3765. to 3745.
The assembly has been for two days past employed in discussing a subject which it had been thought was decided in the articles of the constitution, whether the Non Catholics, Jews and Comedians are capable of being elected to all places civil and military. The subject was brought on by a member who wished the assembly to declare in direct terms the eligibility of protestants in order to remove some doubts entertained on this subject. The most philosophical part of the assembly were for a general clause declaring that no person whatever should be excluded for his worship or profession, provided he had fulfilled the conditions required by the articles of the constitution. The other parties united to have a separation of the question so as to decide separately on the different classes supposed to be subject to exclusion. The question decided last night determines that the non-catholics are citizens to all intents and purposes. It was further decreed that there shall be no exception to the eligibility &c of any citizen whatever, other than those fixed by the articles of the constitution—‘sans rien entendre innover relativement aux Juifs sur l’etat desquels l’assemblee se reserve de prononcer.’ It will probably be decided in  their favor. Its being an article of doubt shews that the first enthusiasm of the assembly is abating. The truth is that the present calm and security of the members enables many of them to shew an adhesion to former principles which they did not venture to do in times of trouble. On the whole this is a good symptom though it may produce a disagreeable effect in abridging the extension of the principles adopted formerly by the assembly.—It was decided in the article of the constitution then in order to be eligible to the national assembly it is necessary to have among other requisites that of being subjected to a direct tax of a marc d’argent in value, 54 livres. The philosophical part of the assembly have made repeated trials to have this clause abolished or abridged, as yet in vain. A variety of sorts of members, viz. nobles, clergy, rich, and those who think it necessary that the representative should have a certain degree of property all combine against those who think the confiance des commettans the only quality which ought to be required. The article will probably remain as it is.—What is here called the licenciousness of the press is now exercised against both parties of the assembly. The most vehement libels against the leading members of the democratical party with their names at full length are sold at the door of the national assembly. It was formerly said by those who are called the aristocrats that the opposite party supported the liberty of the press because they were secured against its attacks by the fears of the printers. It appears at present however that they supported the liberty of the press from principle. One of them (M. de la Meth) said a few days ago in answer to the Abbé de Montesquiou who complained of a libel and insisted on the necessity of curbing the licentiousness of the press, that members of the assembly should despise these calumnies, that the public was always just and not to be imposed on by anonymous libels, that each member should repose on the virtue of his conduct and that it would be seen at the end of the legislature whose reputation was the best and deserved to be so. He obtained universal applause not so much on account of the sentiment as because he was personally interested having been more calumniated, and what is still worse here, more ridiculed both in verse and prose than any other member of the assembly. The committee of the constitution is preparing a law on the liberty of the press. It is to be feared that it will be subjected to certain conditions. My own opinion is that words printed should be considered by the law as words spoken and subjected only to the same conditions. When the authors name is not known the printer  should be considered as the author, but I find few persons of the same opinion.
One of the libels which has been circulated here with some industry is entitled ‘Decouverte d’une conspiration contre la France.’ It was at first sold at the Palais Royal sous le manteau and with an air of mystery. Few people however purchasing it it was sent to a great number gratis. The conspiracy is the society Des amis des noirs which you know has been established here two or three years. It is said there, under the vain pretence of being useful to the slaves of the Islands, the society is formed by the court of London and that all its members are a sect of illuminés, paid by England; that Warville had many conferences with Mr. Pitt, after his return from America where he had gone when young as a cabin boy; that having committed many crimes at N. York he was obliged to leave the country, went to London where he was taken into the pay of that court for this purpose. This and a thousand other absurdities fill the work. What renders it piquant is that all the names of the members are subjoined. It is evidently contrived by the owners of estates in the islands, in order to defeat any attempts the society may make towards the abolition of the slave trade. They have taken other measures also less justifiable but perhaps more efficacious. That is to wait on those members of the assembly who it was said meant to move the abolition of the trade, and to threaten them in terms of assurance that they would assassinate the first member who should make the motion. Mirabeau has been frightened by them and it is said others also.
Several duels have been fought among the members on various occasions. Chr. de la Meth mentioned above and M. de la Bourdonnaye, the latter wounded. M. de Maubourg (whom you have often seen at Mde. de Tessé’s and M. de la fayette’s at Versailles) with the Vicomte de Mirabeau, the latter wounded. Two others of the commons a day or two ago, but no lives as yet lost.—A discovery has been made some time ago of an attempt to forge the billets de la caisse, and effets royaux. The instruments of forgery and articles forged have been seized. The author being put in prison put an end to himself before trial. These effects were deposited at the greffe of the Chatelet. An attempt was made some nights past to recover them by robbery. The robbers failed of the object but carried off a considerable sum of money and jewels which were there. Three of them are arrested but it is not yet known what discoveries they may make. The commons of Paris have directed that the Chatelet should not only pursue the authors of the troubles of the month of July, but those of the 4. and 5th.  of Octob. You know that the Baron de Bezenval comes under the former description. He is arrested and is now under trial but after the examination of a number of witnesses nothing appears against him. M. de Puysegur was denounced by the commons of Paris also. He has presented himself for his justification. Nothing has as yet been done concerning him. The marechal de Broglie and Prince Lambesc are denounced also and will probably be condemned by contumacy as they will certainly not appear.—The suspected authors of the 4th. and 5th. Octob. are of a very different class, but no measures are as yet taken against them, and probably will not. The Duke of Orleans shews no disposition to return here. His household yesterday underwent a great reform. The appointments of a considerable part of them are suspended for twelve months. It is said his affairs are deranged. I see very often the Dutchess. She bears it all with a great deal of resignation and fortitude. A good deal is kept out of her knowlege, but much she is obliged to know. A report was lately circulated that she had demanded a separation des biens. She has signed an act before a notary to certify the falsity of the report. Her attachment to the Duke and her incomparable goodness of heart make her suffer much on account of his present position and the distresses of those of her house who are reformed. As to herself personally she will be better served certainly than she has been though not as well as she deserves to be.—Amongst the number of sufferers who are here there is no one for whom I am so much distressed as poor Pio. Quite unexpectedly he received the day before yesterday a letter ordering him to repair immediately to Genoa where he will receive his orders. I have not seen him for a long time but I learned this from one of his friends yesterday. He fears that he has been betrayed by some one and that his principles in the revolution here (he had become an enragé) are the cause of the order he has received. This is his suspicion. No reason whatever is given for his recall.—Mde. de Tessé is still in Switzerland. She will not return here before the spring. M. de Tessé as well as all the Queen’s household except the Duke de Saulx are reformed. New books since my last are the Memoires de Duc de Choiseul printed under his eye at Chanteloup. It is a robbery committed by one of his secretaries. They are two small volumes, and only interesting on account of some of the intrigues of the court during his ministry. The Travels of M. de Veillant in Africa from 1780 to 1785, interesting on account of the naivete of the author, the novelty of the subject, and some curious observations on natural history. He asserts the fact of the tablier of the female sex denied by Sparman.

The work is in two volumes, but to be continued.—M. de Meilhan whom you know is preparing the memoirs du Duc de Richelieu from the papers of the Duke put into his hands by the family.—We had severe cold here during a part of the month of November. It gave apprehensions of a winter like the last. At present the air is quite mild and much too warm for the season. During the first three weeks of this month we were envelopped in a continual fog which deprived us for that time of a sight of the sun. At this moment he is shining very bright but two hours ago it was raining.—I beg pardon for having omitted to send you the letter of Mde. de Corny mentioned in my last. It was an omission occasioned by the hurry of the moment. You will receive it enclosed at present.—Since your departure I have received an account of the death of my sister by the way of Kentuckey. It was a very cruel stroke. I still suffer much on account of my sisters who remain. My brother is I hope long before this time with them. He may perhaps see you at Colo. Skipwith’s. I wrote him if that should be the case to consult you on an affair which he will explain to you. I hope you will excuse the liberty I took, and I beg you to be so good Sir as to give him your advice as it regards us all. I have been so long accustomed to count on your friendly advice for myself that I ask it at present for those who are interested with me.—I begin to be very anxious to hear of your arrival, although I am sure it will be a long time first. I think every hour in the day, at present, that you are perhaps in that instant setting foot on American ground. My imagination is immediately warmed and I transport myself near you and participate the pleasures you must receive with your amiable family. If I was disposed to forget you I could not here. There are numbers of people who ask me every day ‘si j’ai de vos nouvelles.’ With many this question is instead of saying ‘il fait bien froid aujourdhui.’ I answer them accordingly, but there are others who inquire after you with such an interest that our conversations about you, your voyage, the probability of your arrival, the time I may expect to hear of it, &c. and our conversations are lengthened and we have become friends by your means. Among these I reckon the old Dutchess d’Enville, who is sincerely attached to you. That alone would be sufficient to render her the favorite of your real friend,

W. Short


P.S. My compliments to Miss Jefferson. Tell her I have not as yet received any letters for her from any of her friends here.

